Citation Nr: 0841505	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for heart disease with 
hypertension, including secondary to service-connected 
diabetes mellitus. 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1961 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland Ohio, which denied service connection for 
heart disease with hypertension.  

The veteran raised the issue of entitlement to reimbursement 
for emergency treatment at a non-VA hospital on a statement 
submitted in March 2006.  This matter is referred to the RO.


FINDING OF FACT

Heart disease with hypertension was not manifested during the 
veteran's active duty service or for many years thereafter 
and is not shown by competent evidence to be related to the 
veteran's active duty service, including secondary to service 
connected diabetes mellitus. 


CONCLUSION OF LAW

Heart disease with hypertension was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service, nor is heart disease with hypertension proximately 
due to or caused by a service connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated April 2005 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in April 2005 prior to the initial unfavorable 
decision in November 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  While the veteran was not 
advised of the criteria for rating heart disease with 
hypertension, or those governing effective dates of awards, 
he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so. 

The April 2005 letter did not note the criteria for 
substantiating a direct service connection claim.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any VCAA notice errors did not affect 
the essential fairness of the adjudication as VA has obtained 
all relevant evidence, and the veteran has demonstrated 
actual knowledge of the elements necessary to satisfy his 
claim.  The veteran has submitted studies showing a 
correlation between diabetes mellitus and heart disease and 
also alluded to private treatment he received that he 
believes supports his assertions.  While he never discussed 
the criteria for direct service connection, he is not 
asserting that his heart disease with hypertension is related 
to his service but rather to his service connected diabetes 
mellitus.  He has shown that he understands that he can 
submit evidence in support of his claim and that he 
understands the essential arguments that his claim hinges on.  
These actions by the appellant indicate actual knowledge of 
the right to submit additional evidence and of the 
availability of additional process regarding the criteria for 
substantiating service connection for heart disease with 
hypertension, secondary to diabetes mellitus.  As both actual 
knowledge of the appellant's procedural rights and the 
evidence necessary to substantiate the claim have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes private 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded a VA examination in November 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for heart disease with hypertension.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has claimed entitlement to service connection for 
heart disease with hypertension, as secondary to his service 
connected diabetes mellitus.  Service connection is in effect 
for diabetes mellitus rated as 20 percent disabling effective 
January 2003.

The veteran failed to provide any medical evidence or opinion 
linking his heart disease with hypertension to his diabetes 
mellitus.  The veteran's private treatment he received in 
February 2005 and March 2005 show that managing his diabetes 
mellitus was important for reducing his risk for recurrence 
of cardiovascular events.  This does not show that the 
veteran's diabetes mellitus caused or aggravated his heart 
disease with hypertension.  The veteran also referenced and 
submitted studies showing a correlation between his heart 
disease and diabetes mellitus.   The medical literature 
submitted by the veteran, however, only raises a possibility 
of a relationship between the heart disease with hypertension 
and the service connected diabetes mellitus, and does not 
show any actual relationship in the veteran's case.  See 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  

In the veteran's November 2005 VA examination, the examiner 
opined that it was less likely than not that the coronary 
artery disease was related to the diabetes.  The examiner 
found that it normally took a much longer time for heart 
disease to develop after the diagnosis of diabetes.  The 
examiner believed it was more likely related to the veteran's 
many years of cigarette smoking.  The examiner further found 
that the veteran's hypertension was less likely related to 
his diabetes.  It was noted that the veteran had normal renal 
function and no microalbumin.  The examiner based this 
opinion on a review of the claims file.  While the examiner 
did not make a specific finding of whether the diabetes 
mellitus aggravated the heart disease with hypertension, the 
examiner found that there was no relationship between these 
disabilities, which would encompass any findings of 
aggravation.  The examiner also indicated an alternate cause 
of the heart disease, cigarette smoking.  Furthermore, none 
of the other medical evidence of record shows any aggravation 
of the veteran's heart disease with hypertension as a result 
of the diabetes mellitus.

While the veteran is clearly of the opinion that diabetes may 
cause heart disease, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's lay assertions have been considered; but they do 
not outweigh the medical evidence of record, which shows that 
there is no relation between the veteran's heart disease with 
hypertension and his service connected diabetes mellitus.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Therefore, the competent evidence shows that the veteran's 
heart disease with hypertension is not related to the service 
connected diabetes.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).  Thus the Board considers 
whether heart disease with hypertension may be directly 
service connected.  

The veteran's service medical records fail to mention any 
complaints, diagnoses, or treatments for heart disease with 
hypertension.  On the medical history portion of the August 
1965 service exit examination, the veteran failed to note any 
heart or hypertension difficulties.  On the medical portion 
of that examination, the examiner noted his blood pressure as 
110/68 and failed to note any other indications of heart 
problems.  The first diagnosis of heart disease with 
hypertension after service was in 2005, which is 40 years 
after discharge.  There also is no medical evidence of 
continuity of symptomatology of heart disease with 
hypertension from service or during the 40 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Therefore, the claim for direct service connection 
must be denied.

Finally, the Board addresses the issue of service connection 
based upon the presumption in 38 C.F.R. § 3.309.  The file 
contains no record of complaints, treatments, or diagnoses of 
heart disease with hypertension within the one year period 
after service.  As such, the preponderance of the evidence is 
against a claim for service connection based upon the one 
year presumption. 

In conclusion, there is no support of a grant of service 
connection for heart disease with hypertension, to include on 
a secondary basis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for heart disease with 
hypertension, including secondary to service-connected 
diabetes mellitus is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


